Order entered January 5, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00799-CV

                      IN RE KAJIN SHAMDEEN, Relator

           Original Proceeding from the County Court at Law No. 3
                            Collin County, Texas
                    Trial Court Cause No. 003-02757-2019

                                     ORDER

      Before the Court is real party in interest Dildar Naama’s December 18, 2020

notice of automatic stay, advising us that his insurance company has been declared

in hazardous financial condition and placed into rehabilitation by the 250th Judicial

District Court of Travis County, Texas (“the receivership court”) in Cause No. D-

1-GN-20-006278, State of Texas v. ACCC Insurance Company. The receivership

court’s “Agreed Order Appointing Rehabilitator, Permanent Injunction and Notice

of Automatic Stay” was signed on October 21, 2020. Pursuant to Texas Insurance

Code § 443.008(d), further action in this cause is automatically stayed for 90 days

after the date of the appointment of the receiver, unless the receivership court
extends the stay. Accordingly, for administrative purposes, we ABATE this cause.

We will reinstate this cause once the 90-day period concludes on January 20,

2021, unless any party shows by prompt motion that the receivership court has

extended the stay.

      Also before the Court is real party in interest Otto Arbizu’s December 31,

2020 unopposed first motion for a fourteen-day extension of time to file his

response to the petition for writ of mandamus. We GRANT the motion, and the

response shall be filed WITHIN FOURTEEN DAYS after the original

proceeding is reinstated by this Court’s order.


                                              /s/   AMANDA L. REICHEK
                                                    JUSTICE